 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5






Dated the 30th day of December 2009








(1) GREAT EAST BOTTLES AND DRINKS (BVI) INC.
(the “Seller”)


and


(2) Top Sharp Investments Limited
(the “Purchaser”)


and


(3) BEST KEY INVESTMENT LIMITED
(the “Company”)






___________________________________


AGREEMENT


for the sale and purchase of
the entire issued share capital of


BEST KEY INVESTMENT LIMITED
___________________________________
 

 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 
Clause
 
Page
 
      AGREEMENT
1
1
DEFINITIONS AND INTERPRETATION
2
2
SALE AND PURCHASE OF THE SALE SHARE
4
3
CONSIDERATION
3
4
COMPLETION
3
5
REPRESENTATIONS, warranties AND UNDERTAKINGS
4
6
CONFIDENTIALITY
4
7
SEVERABILITY
4
8
TIME
4
9
ASSIGNMENT
4
10
COSTS AND EXPENSES
4
11
STAMP DUTY
5
12
COUNTERPART
5
13
ENTIRE AGREEMENT
5
14
FURTHER ASSURANCE
5
15
NO WAIVER
5
16
NOTICE
6
17
GOVERNING LAW AND JURISDICTION
6
SCHEDULE
7
Information relating to the company
7
EXECUTION PAGE
8


 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is dated 30th December 2009


BETWEEN :-


1.
GREAT EAST BOTTLES AND DRINKS (BVI) INC., a company incorporated in the British
Virgin Islands whose registered office is situate at P.O. Box 3140, Road Town,
Tortola, British Virgin Islands  (the “Seller”); and



2.
BEST KEY INVESTMENT LIMITED (Company No.1137676), a company incorporated with
limited liability under the Companies Ordinance, (Cap.32), Laws of Hong Kong
having its registered office situated at 203 Hankow Centre, 5-15 Hankow Road,
Tsimshatsui, Kowloon, Hong Kong (the “Company”); and



 3.
TOP SHARP INVESTMENTS LIMITED, a company incorporated in the British Virgin
Islands whose registered office is situate at P.O. Box 957, Offshore
Incorporations Centre, Road Town, Tortola, British Virgin Islands (the
“Purchaser”).





WHEREAS :-



(A)
Best Key Investment Limited is a private company limited by shares incorporated
under the Companies Ordinance (Cap.32), Laws of Hong Kong (the "Company") with
an authorized share capital of HK$10,000.00 divided into 10,000 ordinary shares
of HK$1.00 each, of which one share has been issued and fully paid up (the "Sale
Share").  The Seller is the beneficial owner of the entire issued share capital
of the Company.



(B)
The Seller has agreed to sell and the Purchaser has agreed to purchase the Sale
Share, on and subject to the terms and conditions hereinafter appearing.





NOW IT IS HEREBY AGREED  as follows :-





1.
DEFINITIONS AND INTERPRETATION



1.1
In this Agreement (including the Recitals and the Schedule), unless otherwise
expressed or required by the context, the following expressions shall have the
respective meanings set opposite thereto:-



 
Expression
Meaning



 
“Business Day”
any day, other than Saturday, on which banks are open for normal banking
business in Hong Kong;



 
“Company”
Best Key Investment Limited, a private company limited by shares incorporated
under the Companies Ordinance (Cap.32), Laws of Hong Kong, information in
respect of which is set out in Schedule;


 
1

--------------------------------------------------------------------------------

 

 
“Completion”
completion of the sale and purchase of the Sale Share pursuant to Clause 6;



 
“Completion Date”
the date on which Completion takes place in accordance with Clause 6;



 
“Consideration”
the total consideration for the purchase of the Sale Share being Hong Kong
Dollars one (HK$1);



 
“Hong Kong”
the Hong Kong Special Administrative Region of the People’s Republic of China;



 
 “Parties”
the parties to this Agreement;



 
 “Sale Share”
1 ordinary share of HK$1.00 each representing the entire issued share capital of
the Company beneficially owned by the Seller;



 
“Shares”
ordinary shares of HK$1.00 each in the capital of the Company;



 
“HK$" or “HK dollars”
Hong Kong Dollars.



1.2
The headings contained in this Agreement and the Schedule are for ease of
reference only and shall not affect the construction of this Agreement or any
part thereof.



1.3
Reference to Recitals, Clauses and Schedule, are references to recitals, clauses
and schedule of or to this Agreement which shall form part of this Agreement.



1.4
Unless the context otherwise requires:



 
(a)
words and expressions importing the singular include the plural and vice versa;



 
(b)
words and expressions importing natural persons include corporations and
un-incorporated associations and vice versa; and



 
(c)
words and expressions importing the masculine gender shall include the feminine
and neuter gender and vice versa.





2.
SALE AND PURCHASE OF THE SALE SHARE



2.1
Subject to the terms and conditions contained in this Agreement, the Seller
shall sell as beneficial owner and the Purchaser shall purchase (or procure its
nominee(s) to purchase) the Sale Share free from all liens, charges,
incumbrances, pre-emption rights, equities and other third party rights
whatsoever and together with all rights attaching to the Sale Share as at the
date of Completion or subsequently becoming attached to the Sale Share.


 
2

--------------------------------------------------------------------------------

 

2.2           The Parties hereto acknowledge and agree that the title to, and
any risk attaching to, the Sale Share shall pass to the Purchaser on Completion.


2.3
The Seller hereby wives and agrees to procure the waiver of any restrictions on
transfer of the Sale Share (including but not limited to the pre-emption rights)
which may exist in relation thereto, whether under the Articles of Association
of the Company or otherwise.

 
3.
CONSIDERATION



 
The total consideration for the sale and purchase of the Sale Share shall be HK$
1 (Hong Kong Dollar one).

 
4.
COMPLETION

 
 

4.1
Completion of this Agreement shall take place on or before 31  December 2009
(the “Completion Date”).



4.2
At Completion, the Seller shall deliver or cause to be delivered the following
documents:



 
(a)
duly executed instruments of transfer and bought and sold notes in respect of
the Sale Share in favour of the Purchaser (or such person(s) as may be nominated
by the Purchaser) accompanied by the relevant original certificates for the Sale
Share;



 
(b)
a cheque for an amount equal to the Seller's half share of stamp duty drawn in
favour of “The Government of the Hong Kong Special Administrative Region” in
respect of the transfer of the Sale Share;



 
(c)
all the statutory and other books and records (including financial records) duly
written up to date and certificate of incorporation, current business
registration certificate, common seal., company chop, share certificate book and
any other papers and documents of the Company;



 
(d)
certified true copies of the board minutes of the Company approving the transfer
of the Sale Share.



4.3
On Completion, the Seller hereby unconditionally releases the Company from all
manners of actions, causes of actions, suits, demands, debts, accounts,
covenants, contracts, damages and any and all other claims whatsoever which the
Seller or his successors or assigns ever had now has or may in the future have
against the Company.


 
3

--------------------------------------------------------------------------------

 
 
5.
REPRESENTATIONS, WARRANTIES AND UNDERTAKINGS



The Seller hereby represents, warrants and undertakes to the Purchaser that the
Seller is the beneficial owner of the Sale Share free and clear of any lien,
charge or encumbrance whatsoever and the Company has not exercised any lien over
any of its issued shares and there is no outstanding call on any of the Sale
Share and all the Sale Share is fully paid; and there are no options or other
agreements outstanding which call for the issue of, sale of or accord to any
person, corporation, or other entity the right to call for the issue or transfer
of any shares in the capital of the Company or the right to require the creation
of any mortgage, charge, pledge, lien or other security or encumbrance over the
Sale Share.
 
6.
CONFIDENTIALITY



 
Other than such disclosure as may be required by applicable law and regulations
under any competent authorities, none of the Parties shall make, and the Parties
shall procure that the Company will not make, any announcement or release or
disclose any information concerning this Agreement or the transaction herein
referred to or disclose the identity of the other Party (save disclosure to
their respective professional advisers under a duty of confidentiality or where
required by applicable law or regulations or order or judgment of any court)
without the prior written consent of the other Party.

 
7.
SEVERABILITY



If at any time any one or more provisions hereof is or becomes invalid, illegal,
unenforceable or incapable of performance in any respect, the validity,
legality, enforceability or performance of the remaining provisions hereof shall
not thereby in any way be affected or impaired.
 
8.
TIME

 
Time shall be of the essence of this Agreement.

 
9.           ASSIGNMENT


This Agreement shall be binding on and shall ensure for the benefit of the
successors and assignees of the Parties.  None of the Parties shall be entitled
to assign or purport to assign any of its rights or obligations under this
Agreement.
 
10.
COSTS AND EXPENSES



 
Each of the Purchaser and Seller shall bear its own legal and professional fees,
costs and expenses incurred in the negotiation, preparation, execution and
completion of this Agreement.


 
4

--------------------------------------------------------------------------------

 


11.
STAMP DUTY



 
The stamp duty payable in respect of transfer of the Sale Share shall be borne
by the Parties in equal share and the Seller shall deliver a cheque in a sum
equal to his share of stamp duty to the Purchaser’s Solicitors in accordance
with Clause 6.2(b) of this Agreement.  The Seller hereby undertakes to pay
forthwith to the Purchaser half of any additional stamp duty which may be
imposed by the Hong Kong Stamp Office in respect of such transfer of Sale Share.

 
12.
COUNTERPART



 
This Agreement may be executed in one or more counterparts, each of which so
executed shall constitute an original and all of which together individually or
otherwise executed by all Parties will constitute one and the same document.

 
13.
ENTIRE AGREEMENT



 
This Agreement constitutes the whole agreement between the Parties regarding the
subject matter of this Agreement and supersedes any prior agreements,
understandings or arrangements between them, whether oral or in writing, and no
representation, undertaking or promise shall be taken to have been given or be
implied from anything said or written in negotiations between the Parties prior
to the execution of this Agreement.




14.
FURTHER ASSURANCE



 
Each Party undertakes to the other that each of them shall do all such acts and
things and execute all such deeds and documents as may be necessary or desirable
to carry into effect or to give legal effect to the provisions of this Agreement
and the transactions hereby contemplated.

 
15.
NO WAIVER



No failure or delay by the Purchaser in exercising any right, power or remedy
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of the same preclude any further exercise thereof or the
exercise of any other right, power or remedy.  Without limiting the foregoing,
no waiver by the Purchaser of any breach by the Seller of any provision hereof
shall be deemed to be a waiver of any subsequent breach of that or any other
provision hereof.


 
5

--------------------------------------------------------------------------------

 

16.
NOTICE



Each notice, demand or other communication given or made hereunder shall be in
writing and delivered or sent to the relevant addressee at its address or fax
number set out below (or such other address or fax number as the addressee has
by five (5) days' prior written notice specified to the others below):


To the Seller                      :   ·
·
Fax Number: ·


To the Purchaser:                 ·
·
Fax Number: ·
Attention:     ·


To the Company:                 ·
·
Fax Number: ·
Attention:     ·


Any notice, demand or other communication so addressed to the relevant party
shall be deemed to have been delivered (a) if given or made by letter, when
actually delivered to the relevant address; and (b) if given or made by fax,
when despatched.
 
17.
GOVERNING LAW AND JURISDICTION



17.1
This Agreement shall be governed by and construed in all respects in accordance
with the laws of Hong Kong and the Parties agree to submit to the non-exclusive
jurisdiction of the courts of Hong Kong.



17.2
The submission to the jurisdiction of the Hong Kong Courts shall not limit or
restrict the right of any Party to take proceedings in the courts of any other
country having, claiming or accepting jurisdiction over the other Party, nor
shall the taking of proceedings in any one or more jurisdictions preclude the
taking of proceedings in any other jurisdiction whether concurrently or not.

 
IN WITNESS whereof the Parties hereto have executed this Agreement on the day
and year first above written.

 
6

--------------------------------------------------------------------------------

 

SCHEDULE


Information relating to the Company
 



1.
Name
:
BEST KEY INVESTMENT LIMITED
2.
Company No.
:
1137676
3.
Registered Office
:
203 HANKOW CENTRE, 5-15 HANKOW ROAD, TSIM SHA TSUI, KOWLOON
4.
Date of Incorporation
:
1 June 2007
 
Place of Incorporation
:
Hong Kong
5.
Director
:
CHEUNG CHUNG YUEN HING
6.
Secretary
:
CHEUNG CHING MUI
7.
Share Capital
:
Authorized
 
 
:
HK$10,000.00 divided into 10,000 shares of HK$1.00 each
 
 
:
Issued
    : 1 share of HK$1.00 each 8. Shareholding structure:    

 
Name of shareholder
 
No. of share held
  GREAT EAST BOTTLES AND DRINKS (BVI) INC     1             Total:     1  

 
 
7

--------------------------------------------------------------------------------

 



EXECUTION PAGE




The Seller




SIGNED by                                                               )
                                                                                  
)
director(s) for and on behalf of                             )
GREAT EAST BOTTLES AND DRINKS          )
(BVI) INC. in the presence of :-                            )












The Purchaser




SIGNED by                                                               )
                                                                                   )
director(s) for and on behalf of                             )
TOP SHARP INVESTMENTS LIMITED             )
in the presence of :-                                                 )












The Company




SIGNED by                                                               )
                                                                                  
)
director(s) for and on behalf of                             )
BEST KEY INVESTMENT LIMITED                  )
in the presence of :-                                                )
                                                                                  
)
8

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

